Citation Nr: 0300062	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  01-00 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for diabetes mellitus 
type 2.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from July 1955 to August 
1975.

This matter comes before the Board from January 2000 and 
October 2002 rating decisions of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
diabetes mellitus type II.  


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam 
(Vietnam) in any capacity during his military service.

2.  The competent credible evidence of record does not 
show that the veteran was ever exposed to the herbicide 
Agent Orange.

3.  There are no complaints, findings, treatment, or 
diagnosis of diabetes mellitus type II in the veteran's 
service medical records (SMRs).

4.  The veteran has diabetes mellitus type II, which was 
diagnosed in May 1992.  It has not been shown by credible 
competent evidence that the veteran's diabetes mellitus 
type II was present in service or proximate thereto, or is 
otherwise related to the veteran's service.


CONCLUSION OF LAW

Diabetes mellitus type II was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 1137 (West 1991 and Supp. 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, (VCAA) Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 
et. seq. (West Supp. 2001) became law.  This law redefines 
the obligations of VA with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  There have also been final 
regulations promulgated to implement the new law.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  This 
change in the law is potentially applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA; Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States 
Court of Appeals for the Federal Circuit have held that 
Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, does 
not apply retroactively to any claim filed prior to the 
date of enactment of that Act and not final as of that 
date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) 
and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  
Thus, since appellant's claim at issue obviously was not 
final on November 9, 2000, it appears that Section 3 of 
the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, may not be 
applicable here.

Assuming, arguendo, however, that Section 3 of the 
Veterans Claims Assistance Act of 2000 is applicable in 
the instant appeal, after reviewing the record, the Board 
is satisfied that all relevant facts have been properly 
developed.  In February 2001 and March 2001 letters, the 
veteran was informed of the VA's duties as delineated in 
the VCAA and the evidence required to substantiate his 
claim.  The veteran also was informed of the information 
VA would obtain, and he was provided consent release forms 
for any information he identified and desired VA to obtain 
on his behalf.  Therefore, the Board is satisfied that the 
RO has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As there is no 
additional evidence to be obtained, there is no reason to 
delay adjudication for more specific notice as to which 
party might obtain what information.

Neither the veteran nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA 
and the implementing regulations.

Factual background

The veteran filed his claim in December 1999.  The RO 
adjudicated the claim under the now defunct Well Grounded 
standard.  After the veteran failed to respond to the RO's 
request for medical evidence of a current disability and 
evidence linking it to the veteran's military service, the 
RO, in a January 2000 rating decision, denied the 
veteran's claim as not well grounded.  The veteran 
provided his Notice of Disagreement (NOD) in August 2000 
and perfected his appeal to the Board in January 2001.  In 
February 2001, the RO issued the veteran the 
aforementioned letters regarding the VCAA and initiated 
action to obtain the veteran's SMRs and personnel records, 
and scheduled a VA medical examination of the veteran in 
March 2001.  In the October 2002 rating decision, the RO 
again denied the veteran's claim but on the basis lack of 
service connection.

In his December 1999 claim application, the veteran stated 
that, during his military service, he was told by several 
physicians that he was a borderline diabetic.  He also 
stated that, since being diagnosed as a diabetic, there is 
no such thing as a borderline diabetic; either one is or 
one is not.

During the March 2002 VA medical examination, the veteran 
stated that he believed his diabetes mellitus is the 
result of his exposure to Agent Orange.  The VA examiner 
diagnosed the veteran with diabetes type II x 10 years, 
insulin requiring times five years - uncontrolled - hbA1C 
7.2 percent.  He also diagnosed hypertension since 1999, 
uncontrolled; retinopathy, blindness in right eye; 
neuropathy - severe; erectile dysfunction x five years; 
and, hypertriglyceridemia; all as likely as not due to the 
diabetes mellitus type II.

The veteran's representative echoes the veteran's 
assertion that his diabetes mellitus type II is the result 
of exposure to Agent Orange, and also asserts that the 
veteran should be given the benefit of the doubt and 
awarded service connection for his diabetes.  He asserts 
that he was told he was a borderline diabetic during 
service, and that in fact, that means his diabetes started 
in service.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.304, 
3.307, 3.309 (2002).

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 
31, 1946, and a chronic disease becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service (other specified diseases have 
longer periods to manifest, i.e., tuberculosis, which must 
manifest within three years), such disease shall be 
presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Applicable criteria provide that a veteran who, during 
active military, naval, or air service, served in Vietnam 
during the Vietnam era, shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall 
be the last date on which he or she served in Vietnam 
during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam."  
38 C.F.R. § 3.307(a)(6)(iii) and the "Veterans Education 
and Benefits Expansion Act of 2001," Pub L. No. 107-103, 
115 Stat. 976 (2001).

If a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 
38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Type II diabetes mellitus, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy 
(defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent 
and resolves within two years of the date of onset), 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2002).

The Secretary of Veterans Affairs has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-
41,449, and 61 Fed. Reg. 57, 586-57, 589 (1996); Notice, 
64 Fed. Reg. 59, 232- 243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, 
which arose out of the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act, Public Law No. 98-
542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent 
Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 
11 (1991), the United States Court of Appeals for the 
Federal Circuit has determined that a claimant is not 
precluded from establishing service connection for 
disability due to Agent Orange exposure with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, 
the presumption is not the sole method by which an 
applicant may show causation, and thereby establish 
service connection.

There is no competent credible evidence of record which 
establishes that the veteran is entitled to the 
presumption of service connection.  His military personnel 
records do not reflect any service in Vietnam whatsoever.  
In fact, the veteran's records reflect that the only 
service he performed outside the United States was in 
Newfoundland.  Therefore, the Board may not presume that 
the veteran was exposed to Agent Orange or any other 
herbicide.  Further, neither is there any direct evidence 
that the veteran was exposed to a herbicide, or that his 
diabetes mellitus type II is otherwise related to his 
military service.  There is nothing in the veteran's SMRs 
which indicate that diabetes mellitus either manifested or 
was diagnosed during his active service.  The veteran's 
retirement physical examination reflects that the clinical 
evaluation of all areas were normal, his albumin and sugar 
were negative, and he denied any family history of 
diabetes mellitus.  Despite his reports now that he was 
told in service that he was borderline diabetic, he 
reported no history of sugar or other pertinent complaints 
on the medical history form he completed.

Accordingly, the preponderance of the evidence is against 
the veteran's diabetes mellitus type II being service 
connected.  The evidence is not in equipoise; therefore, 
the veteran is not entitled to the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 1991 and Supp. 2002); 
38 C.F.R. § 3.102 (2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that the veteran's 
diabetes mellitus type II was not incurred in, or caused 
or aggravated by, his military service.  Further, the 
Board finds that neither may the veteran's diabetes 
mellitus type II be presumed to have been caused by, or 
related to, his military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 1991 and Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2002). 


ORDER

Entitlement to service connection for diabetes mellitus 
type II is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

